Alston&Bird llp 2828 N. Harwood Street Suite 1800 Dallas, TX75201-2139 214-922-3400 Fax: 214-922-3835 www.alston.com April 24, 2012 VIA EDGAR Ms. Sonia G. Barros Special Counsel Division of Corporate Finance United States Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: Moody National REIT I, Inc. Post-Effective Amendment No. 8 to Registration Statement on Form S-11 File No. 333-150612 Dear Ms. Barros: This letter sets forth the response of our client, Moody National REIT I, Inc. (“Issuer”), to the comments provided telephonically from the Staff of the U.S. Securities and Exchange Commission (“SEC”) on April 24, 2012, to the Issuer’s Post-Effective Amendment No. 8 to the Registration Statement on Form S-11 (the “Registration Statement”) that was filed with the SEC on April 20, 2012.For your convenience, we have set forth below your comments followed by the relevant responses thereto. Prospectus Supplement No. 1 1.Comment: In future filings, when there is a shortfall in cash flow from operations as compared to distributions paid for the period, include a Risk Factor in the operating supplement relating to such shortfall and specify the percentage coverage. Response: The Issuer hereby undertakes that, for periods in which distributions exceed cash flow from operations, the Issuer will include a Risk Factor in the operating supplement included in the next post-effective amendment to the Registration Statement specifying the percentage coverage. Should you have any further questions or require additional information, please do not hesitate to contact me at 214-922-3405. Sincerely, /s/Gustav F. Bahn Gustav F. Bahn Ms. Sandra Hunter, Securities and Exchange Commission Mr. Brett C. Moody, Moody National Companies cc: Ms. Rosemarie A. Thurston, Alston & Bird LLP
